Regulations governing political parties at European level and the rules regarding their funding (debate)
The next item is the report by Mr Leinen, on behalf of the Committee on Constitutional Affairs, on the regulations governing political parties at European level and the rules regarding their funding - C6-0202/2007 -.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, as you know, on 27 June this year the Commission presented a proposal, based on Article 191 of the EC Treaty, which aims to improve and adapt Regulation (EC) No 2004/2003 on the status and funding of political parties at European level.
This proposal was followed by a report which evaluated the application of the Regulation. The corresponding resolution was adopted by the European Parliament on 23 March 2006. The Commission's proposal introduces a new element: the possibility of funding European political foundations bearing in mind that these have an important role to play in underpinning and promoting the activities and objectives of the political parties at European level.
Since the political foundations are closely affiliated with the European political parties, it is proposed that they must submit their application for funding through the political party at European level with which they are linked, under the same legal basis as applies to the latter's funding, in other words under Article 191 of the EC Treaty.
I know that the political parties represented in this House are forming or have already formed foundations at European level. The Council looks favourably on the possibility of providing Community financial support for the activities of these foundations under very clear rules which will allow, among other aspects, a clear distinction to be made between the areas of intervention of the parties which must be complementary and not overlapping.
The second main aim of the Commission's proposal is to revise the financial provisions which govern the funding of political parties at European level in light of the experience acquired in the meantime. To this end, the Commission proposes, among other measures, two derogations from the no-profit rule laid down in Article 109 of the Financial Regulation. The first measure involves the possibility of carrying over up to 25% of annual total income from one year to the first quarter of the following year to enable the parties to better respond to changing political circumstances and priorities. The second measure aims to allow political parties at European level to build financial reserves by saving income generated by the parties themselves in excess of a new reduced minimum co-funding level of 15%.
I must also highlight that it is proposed to establish clearly that appropriations received from the EU budget may also be used for the financing of campaigns conducted by the political parties at European level in the context of European Parliament elections, provided that this does not constitute a direct or indirect financing of national political parties or their candidates.
In the Council, the proposal was initially assessed three times by the General Affairs Group, in September and October of this year, and was generally favourably received by the delegations. However, some delegations expressed concerns about the proposed legal basis and the derogations from budgetary discipline.
An opinion was requested on these issues from the Legal Service of the Council. The latter considered that the derogations from the no-profit rule laid down in Article 109(2) of Council Regulation No 1605/2002 could only be enshrined in a separate regulation based on Article 279 of the EC Treaty and intended to introduce these derogations into the Financial Regulation itself by amending it. This opinion led to the proposal being split into two legal acts and the consultation of the European Parliament and the Court of Auditors.
On 17 October 2007, therefore recently, Coreper II debated for the first time a compromise text presented by the Portuguese Presidency and the opinion of the Legal Service of the Council. A week later, on 24 October 2007, Coreper II reached agreement on two points: firstly, the splitting of the proposal into two legal acts, one regulation based on Article 279 of the EC Treaty containing the provisions amending the Financial Regulation and one regulation containing the other provisions of the proposal based on Article 191 of the EC Treaty, and secondly, consultation of the European Parliament and the Court of Auditors on the amendment of Article 109 of Regulation No 1605/2002 in accordance with Article 279 of the EC Treaty. This consultation occurred immediately.
The two compromise texts resulting from the split were assessed by the General Affairs Group on 9 November 2007, therefore very recently. As a result, I am very pleased to announce that the General Affairs Group, which met last Friday, has confirmed the existence of broad agreement among the national delegations on the issues covered by the two regulations resulting from the split.
In essence, I would repeat that there is no significant disagreement between the three institutions. The Commission, Parliament and the Council all agree on the essentials with regard to European political foundations and the amendment of the provisions governing the functioning of European political parties. The legal basis issue was, and is, strictly a legal issue and it was not, and is not, the Council's intention to prevent agreement between the three institutions.
I can confirm, on behalf of the Council, that we want the two regulations resulting from the split to be adopted by the end of this year so that they can enter into force on 1 January 2008. To this end, I propose that Parliament postpones the vote on your opinion planned for this week so that, by means of the appropriate contacts, we can reach agreement at first reading on the regulation based on Article 191 of the EC Treaty, under the codecision procedure.
In that event, a Parliament opinion on the amendment of the Financial Regulation should be adopted as soon as possible. We have also asked the Court of Auditors to act promptly. We have little time but, in our opinion, there is enough time to adopt the two regulations under the conditions required by Parliament, the Commission and the Council.
Vice-President of the Commission. - Madam President, from the period of reflection we learnt that there is a clear demand and opportunity for measures to reinforce and expand the political dialogue. I have always said that if we want to create a European public sphere, then we also need to create more of a European political culture, and this particular issue is absolutely crucial to doing so.
Certainly, there is no single magic solution to bridge the gap between European politics and our citizens and there is no simple way to meet the democratic aspirations of citizens and their desire to be more actively involved. These aspirations must be promoted by a very wide range of initiatives with common purposes to ensure the broadest possible participation of citizens, including, not least, young people, and, I would add women, in the democratic life of the Union.
The activities of European political parties, together with the creation of European political foundations, is part and parcel of building this real European public sphere, where different opinions can challenge each other and the citizens can better understand the challenges at stake and make informed choices. Political debate and political controversy are part of democracy and we hope that this will also help to increase the turnout for the European Parliament elections.
I am happy to say that the Commission and Parliament have always agreed on this issue. The Commission was able to respond quickly to Parliament's request and our proposal was also strongly supported by Parliament's Committee on Constitutional Affairs.
On 25 October, I stated before this House my concerns that Coreper had decide to follow a route which departed from that of the Commission and Parliament, and these concerns were shared by Members, including President Pöttering and Mr Leinen. But I also expressed my hope that the key objective of the Council, Parliament and the Commission would continue to be the same: the approval of the substance of our proposal before the end of this year.
Three weeks later, and having heard what the Presidency stated, I can only welcome the recent developments and express my satisfaction that we are on a common route again. The Council has been listening and the working group last Friday unanimously confirmed the full substance of our proposal. This means that we can now move on. But, even though the agreement reached in Council is an important step forward and very positive news, this is not yet the end of the process. We need to finalise the details in order to allow for a speedy adoption and entry into force of this regulation.
Even if the splitting of our proposal does not ultimately affect its substance, it entails a separate, more complicated legislative procedure and an opinion from the Court of Auditors, which, I hope, will be delivered in time. The schedule is very challenging and tight.
I would like to thank Mr Leinen for his committed work on this file, and all the other Members involved. I also want to thank President Pöttering, the Conference of Presidents and the political groups, who played an important role in preparing the ground for an agreement on this issue. So, Madam President, President of the Council, Mr Leinen,
(PT) We can move forward together.
rapporteur. - (DE) Madam President, Madam Vice-President of the Commission, President-in-Office, colleagues, ladies and gentlemen, the new Lisbon Treaty is the guiding vision for parliamentary democracy at EU level. For parliamentary democracy, you need political parties. You need political parties to represent the interests of society and offer citizens a variety of candidates and manifestos to choose from at elections. In all our 27 Member States, we have parties which stand in the national elections; what we need to do now is to enable these European parties to perform their democratic work at the European level as well.
We want to ensure that in advance of the European elections too, there is a range of active political families for our citizens to choose from, which are capable of mobilising the electorate and telling voters where they are planning to take them. We want citizens to be able to decide on the nature of the Europe that they are voting for and give them a real choice. The first Regulation on the statute and financing of European political parties, which we adopted back in 2004, was a resounding success. We now have ten political families which have registered, and this demonstrates the breadth of the political spectrum in the European Union. This revision of the Regulation is now designed to inject some flexibility into these democratic structures and expand them at the same time.
In most of our countries, we have not only political parties but also political foundations. These are vehicles for deeper analyses of social trends and are also a forum for debate which extends beyond the party membership. These foundations have proved their worth in many countries. They do good work and so it is all the more necessary to create the opportunity to conduct this debate, this discourse, about Europe at European level too, across national borders. I therefore welcome the fact that this instrument, which is additional to the political parties themselves, has also received Council's blessing.
Ladies and gentlemen, no political party's agenda is built around the financial year. It responds to political events, and so political parties must be treated differently from other associations. That is the purpose of this new Regulation: to inject some flexibility into financial management. We have three objectives here: firstly, we want the possibility of extending the financial year by three months on the expenditure side to enable parties to respond to political events. Secondly, we do not want parties to have to spend all their cash at the end of the year. We would like them to be able to use their own resources, membership contributions and donations to accumulate reserves which can be spent in response to key events in politics and especially, of course, on the European elections.
Finally, in order to assist the smaller political families in particular but also to get the European political foundations up and running, we need different arrangements regarding the proportion of grants and own resources. We envisage setting own resources at 15% and subsidies at 85% in the new Regulation.
Ladies and gentlemen, the Council has decided to divide the legal basis. We argued that this was not necessary. Unfortunately, this will result in a loss of transparency, because citizens will now need to look in two places for the legal basis for this new Regulation. However, we do not wish to prolong the disagreement over legal issues. That would simply drag out the process and distract attention from the real objective of this Regulation. In the interests of the European political parties and their preparations for the 2009 European election campaign, we ought to concentrate on issues of substance and conclude this matter before the end of the year. I am very pleased to hear that the substance of this Regulation has met with widespread agreement. I think we should now do everything possible in order to wrap up this important piece of legislation under the Portuguese Presidency so that we have a legal basis for political foundations and a basis for more flexible financial management in the 2008 budget year. Transitional arrangements for this will be required from the Council, as we originally proposed in the Committee on Constitutional Affairs.
Madam Vice-President of the Commission, I would like to thank you for taking the initiative on behalf of the Commission. I am grateful, too, to the Portuguese Presidency for its genuine commitment to this issue, and to Mr Leitão, with whom I did a great deal of work. I would also like to thank the Committee on Budgets and the Committee on Budgetary Control, Mrs Guy-Quint and Mrs Mathieu, for their valuable input in their reports, which introduces more transparency and more control over the allocation of these resources. We are well on track, and I hope we will get a result by the end of the year.
Madam President, Minister, Commissioner, ladies and gentlemen, in presenting my opinion on budgetary control I highlighted the four requirements that seem essential to me: improving the control mechanisms and thereby increasing the powers of the internal and external auditors and of the authorising officer; setting up a complementary checking procedure; making a clear separation between the financial resources of the political parties and those of the foundations; and finally, clarifying the rules on the funding of campaigns for European elections.
I am glad that the Council is accepting the famous 25% rule that Ingeborg Gräßle proposed last year, which the Council had rejected. We fully understand that the agreement given this year contained a significantly derogatory element that related to this report.
However, a certain hesitancy as to the legal basis of the report leads us to doubt the outcome of the vote at the conclusion of this sitting, which is regrettable.
Parliament was very quick in drawing up this report and in delivering the opinions. It would be a pity if the Council's decision to split the report into two parts means that we lose time. We would therefore like to see it adopted quickly before the end of the year. Thank you.
on behalf of the PPE-DE Group. - (DE) Madam President, first of all, may I express my sincere congratulations and thanks to Mr Jo Leinen, the rapporteur, for doing a very good job. This report is one which my Group can fully support and we also endorse the amendments. The report turns political parties at European level, and the new instrument of political foundations, into effective tools to increase participation by Europe's citizens and boost Europe's democratic legitimacy.
The referenda in France and the Netherlands showed that it is important to rebuild the trust of citizens, including via the political parties and the foundations. It is also true that the financial rules need to be adapted to the rapidly changing needs of the political parties. Transparency, of course, must be safeguarded as well. That is why the European Parliament will be providing information on the funding disbursed to parties and foundations every financial year, and this will be available on our website.
Another good innovation is that the role of political parties in the context of the European elections is finally recognised. Only if Europe's parties can be actively involved in elections to the European Parliament will they become genuine players of the European polis and contribute to the formation of a European consciousness, thereby helping to overcome the democratic deficit which exists.
Another important component is the promotion of political foundations. Their work in the field of political information and education complements what the political parties do. These foundations have a special role to play in deepening the educational process and enhancing knowledge about the European Union, thus reducing the distance between citizens and the European Union.
I am convinced that foundations can boost the active participation of citizens in European political life, and they can also play an important role in the training of tomorrow's politicians. The legalistic thinking of the Council is rather hard to fathom, but as Helmut Kohl always said, the most important thing is the outcome. That is why I am in favour of this report, and I would like to thank everyone concerned for their commitment and cooperation.
on behalf of the PSE Group. - Madam President, my Group supports this proposal, and thinks this is a practical set of adjustments to the current legislation and that it is actually useful that European political parties should have the ability to do research and so on through their foundations and have the flexibility to carry money over from one year to the next and so on.
There was the issue of the legal base: Parliament and the Commission agreed, and the Council disagreed with us on that. But it is the substance that is more important than the legal base, and I dare even say that it is better to have legal certainty than to face a challenge later on this matter in the courts. So we are happy with that and we are happy to seek first-reading agreements with the Council by postponing the vote.
Let me just add though that, for the reasons the rapporteur himself said, the European political parties are important because they express the political choices we face as a European Union. The media too often focuses only on the Council, and especially the European Council, as if it is some sort of gladiatorial combat between countries. Did Britain win today or did the French? Did the Germans make a deal with the Italians? Yet when those very same subjects come to this Parliament, you rarely see all the Members from one country voting one way and all the Members of another country voting another way, because we are making political choices - policy choices. Do we want higher environmental standards but at greater cost, or not? There will be people in every country on both sides of the argument, and the same with most of the choices we face. Political groups and political parties highlight the fact that it is political, policy choices we are making in our Union, not a combat between one national viewpoint and another national viewpoint.
That is why they need to be strengthened in their work; that will help citizens have a grasp for the sort of issues that we are dealing with; that will make our Union work better.
on behalf of the ALDE Group. - Madam President, I should like to thank the Council Presidency for the progress that it is making in approaching an agreement at first reading. I trust that the Court of Auditors will be able to stir itself with unexpected alacrity to bring its opinion before us.
Fertile political thought is a necessary ingredient of a pluralistic, lively parliamentary democracy and this will be encouraged and stimulated by the measure before us to establish party-political foundations. It will encourage party politics to grow at European level and nascent European political parties to grow in self-confidence and to get stuck into campaigns in a purposeful way.
I have to say that we have been pirouetting around the problem of political parties for several years because, of course, they are prospective rivals and competitors for the old national political parties, which, I sometimes think, will be the final citadel defended in the interests of national sovereignty. So we should proceed fast to develop platforms at European level to support and promote post-national politics which truly reflect the paradigms of the 21st century.
on behalf of the UEN Group. - (PL) Madam President, I welcome the work currently under way on sensible regulation of the funding of political parties at European level. It is very necessary and I commend Mr Leinen on his report.
We are also confronted with a broader problem, however. This concerns the consequences of the funding of political parties on the quality of democracy both at Union level and at the level of individual Member States.
For legal reasons, the party I represent was denied budget funding for some time during an election period. I know how very difficult it is to face a political opposition that has money when you have none. One of the largest political parties in Poland almost ceased to exist recently, threatened by the withdrawal of subsidies due to minor financial errors.
Money is important, but it should not be the only factor determining the nature of the political scene, as is sometimes the case. Clearly, this is a matter for a separate debate that should be held in this House. After all, democracy cannot be dependent on funding alone.
on behalf of the ITS Group. - (DE) Madam President, the citizens' interest in the EU is still modest, to say the least, and this is due, among other things, to its intransparent structures, incomprehensible decisions, and a lack of media interest.
Europe's existing political parties have made little impact in terms of reducing this deficit, and it is not at all clear that they are actually a suitable vehicle by which to fulfil the citizens' desire for more codetermination. That, in my view, can only be achieved through more direct democracy. Repackaging the cosmetically enhanced EU Constitution as incomprehensibly as possible after a deal done behind closed doors and avoiding referenda is also certainly detrimental to the envisaged and much-vaunted objective of generating enthusiasm for the EU among the citizens.
In light of these circumstances, European parties and their associated foundations are highly unlike to boost EU-phoria among citizens, but if they manage to improve debate at European level and communication with citizens, and represent their interests, too, we will at least have achieved something. However, their financing must be clear and transparent and, in my view, this must include auditing by independent bodies.
Madam President, let us be clear about Mr Leinen's report: it is not about democracy, it is about propaganda, it is about using the taxes collected from our reluctant citizens to drive forward a European project about which they are increasingly uneasy. The Danes voted against Maastricht, the Irish voted against Nice, the Swedes against the euro, the French and Dutch against the Constitution, yet their taxes will be used to promote integration.
Today in this Chamber, President Sarkozy spoke of European democracy, but across our diverse Member States the common public opinion necessary for representative democracy does not exist. Democracy at European level is a fraud and a delusion. By reserving funding for pan-European parties, Mr Leinen explicitly excludes Euro-sceptic parties which do not seek pan-European status, so taxpayers' money will be channelled to integrationist parties and denied to others. In a Europe that talks about democracy, this is a crime against the people.
(ES) Madam President, today the President of France spoke to the House about the need for dialogue and debate. I think that is what we all learnt during the period of reflection, as Vice-President Wallström said.
For dialogue and debate, however, we need instruments, and some of the most important and indeed essential instruments - although not the only instruments - are political parties. European political parties, like national political parties, shape the will of a people. That must also be their role in the representative institutions in Europe.
Talking about political parties at European level without talking about funding would be pointless. We must look at how those political parties, so necessary for shaping the people's will, are funded. I think that the most important issue in relation to political parties at European level - and also at national level, but it is the European level that is of interest to us here - is that financing ought to be responsible, clear and transparent. That is what is important to the taxpayers: that their money is well spent and that there are institutions that take responsibility for the way in which their money is used.
I believe that the people of Europe, although they may have some doubts or hesitations over the direction Europe ought to take, have no doubt that their future lies in Europe. Here in Parliament, I always hear even those who are most opposed to European ideas claiming that they are European and are not against Europe.
To go back to what I was saying at the start, and quote Mr Sarkozy once again: debate is necessary, and for there to be debate we must create the instruments needed to organise it.
I therefore welcome the report by Mr Leinen, which takes on board the Commission proposal, and I also thank you, Mr President-in-Office of the Council, my good friend Mr Lobo Antunes, for your proposal to us.
The European People's Party will not discuss the basis here. If the regulation needs to be divided in two to find a solution that is acceptable to all, then so be it. You can count on our support.
- (EL) Madam President, I am glad that another fellow Member will be listening to the discussion, particularly on this issue, in our beautiful language.
It seems to me that we could use political parties here, which are valuable tools. Alas, we are keeping these valuable tools hidden away in our institutional cupboard where they are in danger of getting rusty. Most if not all of us are agreed on the democratic role that political parties should play in Europe, but I think we should also agree that they have not been playing this role as yet. This is because today's parties, as several speakers have said, are not really political parties. They are loose confederations of parties, as Dimitris Tsatsos, my teacher and rapporteur at the time, said in his report as long ago as 1996. We have no real political parties, and this discussion is a good opportunity for us to see if we can establish real political parties at EU level.
I have two comments on specific topics in the report under discussion. The report makes two significant advances. As we have said, it does not solve all the political problems, but there are two major advances. One is that now we recognise how the political institutions operate, an element of thought comes into our discussion. A vital element of ideological ferment has been introduced. One of the very problems of democracy in the EU is precisely that we do not engage in rigorous and serious political thought, and these institutes can supply this need.
The second major advance is transparency. This is especially evident in the transparency rules laid down for the parties themselves, but above all, I would say, with the new Article 9(b) on the transparency rules for Parliament itself.
Let me conclude with a brief comment on the issue of the fragmentation of the legal basis. I understand that there are technical problems here. Personally, I regret this fragmentation. The point is, if we all agree that from an economic point of view independence and transparency are integral parts of the political mechanism itself, would a single legal mechanism not be far more powerful?
(IT) Madam President, ladies and gentlemen, I am favourably disposed towards this resolution in that it assists the democratic life of Europe.
The Group of the European Left, which is about to hold its second congress, have always said that globalisation, and also this Europe of ours, has seen a coming-together of markets, business interests and red-tape, while democracy has lagged behind. That is all well and good for strong powers, but not for those of us who believe in a different type of society catering for the needs of its weakest members.
This was the role of mass parties in the past. Today there is a fresh challenge, namely to establish parties capable of coping with new levels of conflict and decision-making; parties which rebuild democratic participation and a democratic role for Parliament, outside the system of broad coalitions and intergovernmental cooperation that stifles democratic debate. There is of course a need for transparency in the use of funds, but politics cannot be the sole prerogative of the rich.
(ES) Madam President, ladies and gentlemen, I wish first of all to congratulate the rapporteur, Mr Leinen. Mr Leinen is one of the fathers of this Regulation and a tireless defender of political parties, with whom I have shared the odd battle to secure agreements, one might say.
Ladies and gentlemen, this proposal could not and cannot be the prisoner of battles between the legal services of the Community institutions. We must reach an agreement sooner rather than later because, if we fail to do so, the only victims in this conflict will be the political parties, who play a vital role in bringing the EU nearer to the citizens and encouraging them to get involved in politics so that they feel part of a common political project and a political future.
The parties also represent the transnational dimension of the EU's process of political integration. This report shows Parliament's flexibility and operational capacity. This House cannot be accused of failing to cooperate to reach an agreement at first reading before the end of 2007.
Ladies and gentlemen, I wish to set out three ideas, three basic improvements to this project, which we welcome and which will ensure the development of the parties and the foundations.
The first is the vital role of European political parties in elections to the European Parliament, reflected in the possibility of using the financial allocation for European election campaigns.
The second is the independent management of European political parties, with the transfer of annual reserves, and the possibility of creating reserves from own resources over several years.
Thirdly and finally, encouraging political foundations on a European scale enhances the activity of the European political parties. The foundations are a vital instrument for extending the action of the political parties and strengthening links to citizens, and they will play a major role in terms of information, debate and political training.
(FI) Madam President, our Group is divided on this. I represent those who do not believe that the Europarties make for greater democracy. They are parties of parties and with them power gets further away from the people. They deliver centralised policies decided by the big parties in the big countries.
They can use Europarty funds to spread centralised propaganda in the European elections at national level. They receive Europarty funds to promote European awareness among the people. The aim of centralised power is to make people adopt a more sympathetic attitude towards it - to make them submissive.
A new agent of propaganda is now being proposed in the shape of a legal basis for special European foundations, reducing the extent to which the Europarties are self-funded and allowing them to escape compliance with the Financial Regulations to which others are obliged to conform. Some in our Group say no to all this.
(DA) Madam President, I am not an anti-federalist. I believe that federalism is a good form of government in Germany, Canada, Switzerland and the USA. However, it requires a people, and there is still not a European people that is prepared for a European democracy. Since I was first elected, participation in elections has fallen from 63% to 46% most recently. Next time this figure will probably fall below 40%. The European media are very few in number and small. They live off artificial subsidies. There are no common parties with members who have signed themselves up, who voluntarily pay their membership fees and who are involved in the creation of election programmes. The parties are controlled by the national parties and financed by the taxpayers. They now want more money and the opportunity to use it in national elections. This distorts equal competition, is unfair and is probably unlawful because it is in breach of the principle of equality.
Party support is being managed by members of the largest parties; my party has lost its subsidies because an individual signature is required from one of our members, even though not all the members of other parties have signed for their membership individually. We are being treated differently, yet there is no critical press that raises cases involving discrimination. I would gladly vote for subsidies for European political parties if the electorate wanted a European democracy. Begin by giving the elected people's representatives power over the legislative process, and take the power away from the government officials and lobbyists, so that the electorate can make a difference by turning out on election day and voting for a different party. Create living parties with direct membership and voluntary membership fees, so that we can then arrange the public aid which the electorate deems reasonable and which is not discriminatory. Currently, we hardly have the support of the electorate for any further pressure on the citizens' purse.
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, Commissioner Wallström ended her initial speech in this debate by expressing the wish that we move forward together. The conclusion that I have drawn from this debate is that we are effectively moving forward together. This can only be good news for the Council and the Portuguese Presidency and I must thank the Commission and the European Parliament for the fact that we can move forward together based on the proposal which I have presented to you today.
As has already been said, the form is not so important; what is truly important is the substance. The substance in this case is to provide the European political parties with additional resources so that they can fully carry out their political activities and exercise their competences and so that they can fully involve all our citizens in this fascinating process of European construction.
That is the real substance, the real reason and the real issue. As I have said, I can only rejoice that the three institutions have been able to reach agreement on how to move forward in this regard. I must also say, if you will allow me to be frank, that the fact that we could reach this agreement during the Portuguese Presidency is for me and for the Portuguese Government naturally a key aspect of our Presidency, which is rapidly coming to an end.
I must say three things to you. Firstly, we hope that we will soon receive the opinion of the Court of Auditors and that we will therefore be able to achieve a rapid conclusion in this respect. Secondly, it was said here today by a Member that there were some European political parties that would be excluded from the scope of the new regulations: that is not the case as all are eligible. Finally, I want to very sincerely reiterate our commitment to do everything we can to conclude this process by the end of the year.
rapporteur. - (DE) Madam President, the Council has just stated that there is broad agreement on the content of this Regulation. On Thursday, prior to the vote on this item, I will propose that the vote be postponed, so that we can get an agreement at first reading before the end of this year, probably at the December part-session.
I have noted the information you have given us, Mr Leinen, and we shall finish our debate with a contribution from Commissioner Wallström.
Vice-President of the Commission. - Madam President, Mr Lobo Antunes, I definitely think that you should take all the credit that you deserve for hopefully being able to conclude this particular file before the end of the year. Then I think we should have a glass of wine, or port, to celebrate what the Portuguese Presidency has achieved on this very important file.
If Mr Helmer had remained in plenary, I would have turned to him and said that he is a living proof of how European democracy works because European taxpayers pay his salary to be here to oppose, to be against the European Union and all the rest of us. We welcome him here, we accept him here because his voice is also necessary in this debate.
So those who oppose also play a very important role in this Chamber in the European political debate. This is exactly the idea behind giving all the political parties the possibility of forming and contributing to the European political foundation, to have a lively debate where both sides and all the different views can be expressed. And we do it in an open and transparent way about the criteria, about the rules, about exactly what legal base to apply for all of this. There are no secrets in this particular proposal.
As the situation is right now, all the 10 currently existing political parties at European level have set up political foundations which represent a very wide range of political views and programmes.
This can only stimulate this lively and diverse debate on European policy issues, and it will contribute to bringing Europe closer to its citizens.
The debate is closed.
The vote will take place on Thursday.
Written declarations (Rule 142)
in writing. - (HU) I feel that the Commission's recommendation is important and shows the way forward. The European political parties play an important role in politics at European level. They have a big role not only in European political life but also in the creation of a European public sector in the broadest sense, so I feel that their role and the redefinition of their activities are topical.
It is a central question whether we should support the initiatives of these European political parties in the interests of encouraging citizens to participate consciously in the democratic life of the Union, and in its creation. I trust that there is demand and an opportunity for measures to reinforce and extend political dialogue: ensuring the most widespread participation possible of citizens in the democratic life of the Union, not least including young people, in order to ensure that everyone is heard.
I would like to mention here that one of the political goals decided for the European Union is still the promotion and advancement of the creation of a European public life. In order to do this, one of the elements emphasised in the Commission's document is support for political foundations at European level that provide assistance or support and supplement the activities of groups of political parties that are close to them, through various initiatives such as, for example, organising European seminars, training and conferences.
Finally, European-level foundations like this can ensure an efficient financial framework for cooperation between national political foundations and teachers at European level, including other representatives of youth organisations and civil society.